Citation Nr: 1646335	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition (congestive heart failure), to include as secondary to a service connected disability.

2.  Entitlement to an increased disability rating in excess of 60 percent for asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1980 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

At the outset, the Board notes that in September 2015, the Veteran perfected an appeal for claims of service connection for chronic obstructive pulmonary disease, idiopathic hypersomnia, sleep apnea and hypertension, all as secondary to his service-connected asbestosis.  However, these claims are not ripe for adjudication, as the Veteran requested a Board hearing regarding them and scheduling of that hearing is pending.  Therefore, these issues are not considered part of the current appeal.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  At that time, the undersigned held the record open for 30 days to allow for the submission of additional evidence.  Such evidence was received later that month. 

In March 2015, the Board remanded the Veteran's claim for further development, to include a VA examination and the procurement of updated VA treatment records. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

FINDINGS OF FACT

1.  The most competent and probative medical evidence of record fails to establish that the Veteran has been diagnosed with a heart condition at any time during the pendency of the appeal.

2.  For the entire appellate period, the Veteran's service-connected asbestosis has manifested by FVC in excess of 50 percent predicted and DLCO (SB) in excess of 40 percent predicted, and is not manifested by a maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requiring oxygen therapy.

3.  The Veteran's single service-connected disability does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart condition (congestive heart failure), to include as secondary to a service connected disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).

2.  The criteria for a rating in excess of 60 percent for the Veteran's service-connected asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6833.

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the March 2015 remand has been accomplished.  In this regard, in that remand, the agency of original jurisdiction (AOJ) was instructed to update the Veteran's VA treatment records and to arrange for the Veteran to undergo VA examination concerning his claims for service connection and for an increased rating.  Additional medical records were added to the file.  In June 2015, the Veteran underwent multiple VA examinations.  Therefore, the Board finds that there has been substantial compliance with the instructions of its March 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2014 hearing, the undersigned noted the issues on appeal. Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained. Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained. Id. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.

Analysis

Service Connection - Congestive Heart Failure

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

At the outset, the Board notes that the Veteran contends that his congestive heart failure (CHF) is the result of his service-connected asbestosis; he does not assert, and the evidence does not otherwise show, that any CHF diagnosis is in any way directly related to his military service.  To that end, service treatment records show no complaints, treatment, or diagnosis of CHF while in service.  

In September 2010, the Veteran was examined and found to have "possible" right heart failure. 

In October 2010, the Veteran was seen at VA for complaints of shortness of breath. At that time, he was diagnosed with CHF.  Diagnostic testing performed at that time did not result in a finding of CHF.  Two weeks later, the Veteran's diagnosis of CHF was noted in a VA treatment note.  

In December 2010, the Veteran was referred to a VA pulmonary clinic to determine the etiology of his shortness of breath.  It was noted at that time that the Veteran had recently undergone cardiac testing which was normal.  The diagnosis at that time was "significantly worsened" restrictive lung disease.  It was noted that extensive cardiac workup did not reveal any pathology. 

In January 2011, the Veteran underwent a VA examination.  At that time, the examiner noted the Veteran's 1986 diagnosis of asbestosis.  He also indicated that the Veteran had a possible heart condition with a 2010 onset, but that no real heart condition was noted at that time.  Instead, the Veteran was placed on medication for bilateral lower leg edema.  In reviewing the Veteran's cardiac history, the examiner indicated no history of CHF, a conclusion he reiterated later in his report, after performing a cardiac examination.  Later in the VA examination report, the examiner indicated that the Veteran had possible ischemia, but no heart condition directly related to asbestosis, according to all of the studied performed on the Veteran.  However, the examiner concluded the report with an indication that the Veteran had a diagnosis of CHF "of unclear etiology." 

In February 2011, the Veteran was enrolled in a VA program to assist with chronic disease management, due to CHF. 

In June 2012, the Veteran underwent an echocardiogram at VA.  At that time, testing showed no cardiac abnormalities.  Mild left ventricular hypertrophy was noted. 

An August 2012 pulmonary consult was undertaken when the Veteran reported shortness of breath and fatigue.  At that time, it was noted that the Veteran's cardiology workup was unremarkable and further testing was suggested to rule out right heart failure or pulmonary hypertension. 

A December 2013 VA treatment note indicated the Veteran had a diagnosis of CHF, which, like his shortness of breath and dyspnea, was stable.  The condition was being treated with medication. 

In a June 2014 VA treatment note, it was noted that the Veteran had a history of CHF, but that cardiac testing in 2012 showed a normal left ventricular ejection fraction. 

A July 2014 examination performed by the Veteran's private physician showed a diagnosis of hypertension, asbestosis, obstructive sleep apnea and CHF of unknown etiology.  In addressing the Veteran's CHF, the doctor indicated that an echocardiogram performed in 2010 showed a normal ejection fraction.  

In June 2015, in response to the Board's remand in March of that year, the Veteran underwent both a VA heart examination and an examination in relation to his claim for service connection for chronic obstructive pulmonary disease (COPD).  As part of the COPD examination, the VA examiner indicated that, when the Veteran presented with edema in 2010, he underwent a chest x-ray that showed no evidence of pulmonary congestion or CHF.  She noted that subsequent x-rays did not show any pulmonary congestion.  Echocardiograms showed normal left ventricular ejection fraction and mild left ventricular hypertrophy.  At the time of the examination, the Veteran's electrocardiogram readings were normal.  Therefore, the VA examiner concluded, there was no diagnosable heart condition aside from the mild left ventricular hypertrophy, which was a test finding and not an actual disability.

The examination report for the June 2015 VA heart examination concluded, as well, that the Veteran did not have a current heart disability.  The examiner, the same VA physician who performed the COPD examination, reviewed the Veteran's entire file, at length.  She noted that, upon review of the record, it was unclear why the Veteran was ever diagnosed with CHF.  His left ventricular ejection fractions were noted as normal throughout his medical records and no chest x-rays ever showed pulmonary edema.  The VA examiner addressed the Veteran's 2010 bilateral lower extremity edema, for which he sought medical attention, and noted that a chest x-ray at that time showed no pulmonary edema.  She explained that, had the Veteran had CHF at that time, the edema would have resolved rapidly once medication was administered, but that this did not happen.  The record also showed that the Veteran was seen by VA cardiology around this time and had a graded exercise test, echocardiogram and heart catheterization, all of which showed a normal heart without coronary artery blockages.  The examiner noted that echocardiograms of record had never shown heart failure, and that an April 2015 EKG was normal.  A chest x-ray from April 2015 showed normal pulmonary vasculature and, as of the date of the examination, there was no evidence of CHF or right heart failure.  

Based on the above evidence, the Board finds that the Veteran's claim must be denied on the basis that he does not have a current disability.  While the Veteran was given a diagnosis of CHF in October 2010, no testing was performed to affirm such.  Subsequent cardiac testing found his heart to be normal.  The January 2011 VA examiner indicated that the Veteran had no history of CHF in the body of his examination report; however, at the conclusion he indicated a diagnosis of such.  Because the report is internally inconsistent, the Board assigns it little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Testing undertaken following the January 2011 VA examination continued to show no evidence of CHF. 

The Board finds that the June 2015 VA examination and opinion is the most competent and probative medical evidence regarding the Veteran's claim for service connection for CHF.  The examiner reviewed the Veteran's entire claims file at length and supported her finding that the Veteran had been incorrectly diagnosed with CHF with a thorough and well-supported rationale.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner reviewed all diagnostic testing associated with the file and determined that the previous diagnosis of CHF had been in error, as the whole of the Veteran's cardiac testing showed no symptoms that warranted a diagnosis of CHF at any time during the appeal.  She addressed each instance in the record where the Veteran was treated for supposed CHF and explained why such a diagnosis was in error.  As a result of her examination report, the Board finds that the weight of the probative evidence is against a finding that the Veteran has a current heart disability.  As a result, his claim must be denied. 

To that end, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the record fails to support a current diagnosis of the claimed disability, as in this case, that holding does not apply.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Veteran's claim for service connection for CHF, to include as secondary to service-connected asbestosis, is denied. 

Increased Rating - Asbestosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, DC 6833.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96 (d)(5).

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2) (2015).

An August 2009 PFT showed that FVC was 59 percent of predicted, FEV-1 was 45 percent of predicted, and the FEV-1/FVC ratio was 76 percent of predicted.  Post-bronchodilator FVC was 61 percent of predicted, FEV-1 was 52 percent of predicted, and the FEV-1/FVC ratio was 85 percent of predicted.  DLCO (SB) was 90 percent of predicted.

A December 2010 pulmonary function test (PFT) showed that FVC was 52 percent of predicted, FEV-1 was 37 percent of predicted, the FEV-1/FVC ratio was 71 percent of predicted, and DLCO (SB) was 96 percent of predicted.

The Veteran was afforded a VA examination in January 2011.  The examiner confirmed the Veteran's diagnosis of asbestosis.  At that time, the Veteran indicated that he experienced shortness of breath.  His disability was being treated with medication.  No PFT testing was performed at that time. 

An August 2012 PFT showed that FVC was 61 percent of predicted, FEV-1 was 45 percent of predicted, the FEV-1/FVC ratio was 74 percent of predicted.  Post-bronchodilator FVC was 60 percent of predicted, FEV-1 was 51 percent of predicted, and the FEV-1/FVC ratio was 83 percent of predicted.  DLCO (SB) was 93 percent of predicted.

An April 2013 PFT showed that FVC was 54 percent of predicted, FEV-1 was 48 percent of predicted, and the FEV-1/FVC ratio was 95 percent of predicted.  No DLCO (SB) score was provided.
A February 2014 PFT showed that FVC was 62 percent of predicted, FEV-1 was 49 percent of predicted, and the FEV-1/FVC ratio was 78 percent of predicted.  Post-bronchodilator FVC was 53 percent of predicted, FEV-1 was 49 percent of predicted, and the FEV-1/FVC ratio was 90 percent of predicted.  DLCO (SB) was 86 percent of predicted.

During his August 2014 Board hearing, the Veteran stated that he was taking medication to treat his asbestosis.  His wife testified that the Veteran's condition had worsened, in that he was now required to take additional medication for its treatment.  

In June 2015, in response to the Board's March 2015 remand, the Veteran underwent a VA examination.  At that time, the Veteran described increasing problems with breathing and a past history of chronic cough.  He did not require supplemental oxygen.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but did require the intermittent use of inhalational bronchodilator therapy.  There was no finding of pulmonary hypertension.  Exercise capacity testing showed 25 ml/kg/min oxygen consumption.  

The examiner noted that the Veteran's PFT scores indicated that his overall percentage had either remained stable or improved.  Also in June 2015, the Veteran underwent a respiratory examination regarding his claim for service connection for COPD.  In the associated examination report, it was noted that testing showed no diagnosis of pulmonary hypertension or cor pulmonale. 

A June 2015 PFT showed that FVC was 60 percent of predicted, FEV-1 was 52 percent of predicted, and the FEV-1/FVC ratio was 88 percent of predicted.  Post bronchodilator FVC was 63 percent of predicted, FEV-1 was 54 percent of predicted, the FEV-1/FVC ratio was 87 percent of predicted.  DLCO (SB) was 128 percent of predicted.

Based on the evidence above, the weight of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected asbestosis.  In order to qualify for the next-highest rating, 100 percent, under DC 6833, one of the following criteria would need to be met: testing showing FVC at levels less than 50 percent prediction; a DLCO (SB) reading of less than 40 percent; maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or a requirement of outpatient oxygen therapy.  The evidence does not show that the Veteran's FVC levels below 50 percent at any time, or a DLCO (SB) reading less than 40 percent.  The evidence also fails to show maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation-when tested, it was measured at 25 ml/kg/minute.  There are no diagnoses of cor pulmonale or pulmonary hypertension of record, and the June 2015 examiner specifically found that the Veteran did not require outpatient oxygen therapy.  Therefore, based on the evidence of record, the Board finds that the Veteran's claim must be denied.  

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected asbestosis and notes that his lay testimony is competent to describe certain symptoms associated with such disability, such as difficulty breathing.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating assigned. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his asbestosis to the appropriate diagnostic code.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria, to include medical testing, is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of his asbestosis.

The Board has considered whether a disability rating is warranted based on any other applicable diagnostic code, but finds that there is no basis for such a rating.  In addition, the Board finds that staged ratings are not warranted, as the Veteran's symptomatology remained relatively stable during the appellate period.  Hart, 21 Vet. App. at 509-10.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.32 are to be applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal, and the rating code provides for higher compensation if additional symptoms are present.  The Board has considered the Veteran's treatment for his asbestosis symptoms and found that such are contemplated by the Diagnostic Code.  There are higher ratings afforded for this disability, but in this case, the Veteran's symptoms do not merit a higher rating and are compensated under the current rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

In sum, the preponderance of the evidence is against a rating higher than 60 percent for the Veteran's service-connected asbestosis.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3, Gilbert, supra.

TDIU

A claim for TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015). 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Board notes that the Veteran has been awarded service connection for asbestosis, currently evaluated as 60 percent disabling.  Thus, as he has a single service-connected disability rated at 60 percent, he meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected asbestosis renders him unemployable.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the AOJ.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran worked for 17 years in two nursing homes as a certified nurse's aide (CNA).  He was terminated from both positions, once for apparently leaving work without permission and another for insubordination.  He had also been written up on other occasions, for such infractions as sleeping on the job or disagreeing with patients.  After the nursing home jobs, the Veteran worked at a discount retailer, both as a sales associate and as part of the unloading crew.  He was terminated from that job in August 2010 because he reported frequent injuries, usually to his knee.  The Veteran has not worked since being fired from the retailer, and instead draws unemployment benefits.  

As part of the January 2011 VA examination, the examiner determined that the Veteran would be able to perform sedentary and/or light workloads, both skilled and unskilled.  The Veteran's past history of working for a discount retailer was noted; it was noted that the Veteran was fired from that job due to on-the-job injuries such as knee strains. 

At the August 2014 hearing, the Veteran testified that, when he was working for the discount retailer, he was advancing in his position but then noticed that he was fatigued.  His wife testified that he was working two jobs at the time, and was constantly tired.  The Veteran testified that he was reprimanded for not being able to perform as well as he had been previously, and having problems staying alert while at work. His wife testified that the Veteran lost his retail job due to an injury.

In the June 2015 VA examination, the examiner concluded that the Veteran's service-connected asbestosis would impact his ability to work, in that he would have to be limited to very light duty work of a sedentary nature.  The Veteran would be precluded from engaging in heavy physical work, lifting, prolonged standing or walking for more than 15 minutes at a time, from working in extremes of temperature or in dusty environments or in environments with exposure to respiratory toxins or irritants.  The Veteran would not be able to pass a physical for use of respirators, so occupations requiring the use of such protective equipment would be prohibited.  However, the examiner reiterated, the Veteran would be able to work a sedentary job in an office or similar setting, so long as it involved limited walking or standing.  The examiner noted that the Veteran was attending school but had difficulty completing it due to cognitive issues and hypersomnia.

Based on the above, the Board finds that the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.  The evidence shows that the Veteran was able to work as a CNA for nearly 20 years, and that his asbestosis had no part in his termination from either nursing home.  While the June 2015 examiner indicated that the Veteran's asbestosis would likely prevent him from performing manual labor or work in extreme temperatures or at jobs requiring protective equipment, she did not indicate that the Veteran would be unable to find any substantially gainful employment as a result of such.

In sum, the Board finds that the weight of the competent, probative evidence establishes that the Veteran is not shown to have a level of functional impairment due to service-connected disability that would preclude substantially gainful employment consistent with his education and experience.

Notably, the medical opinions provided by the VA examiners in this case support the Board's finding.  In a January 2011 report, the VA examiner noted that the Veteran would not be precluded from performing sedentary work.  The June 2015 report of VA examination includes the examiner's conclusion that the Veteran would be able to work in certain settings. 

Furthermore, to whatever extent the Veteran, his wife and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, such attempt must fail.  While the Veteran and his wife attributed the Veteran's fatigue at work to the breathing difficulties associated with asbestosis, the Board emphasizes that neither the Veteran nor his wife is shown to possess expertise in medical or vocational matters; hence, neither can competently opine on either the causes of the Veteran's medical conditions, or employability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard have no probative value, the Veteran cannot establish the claim on basis of lay assertions, alone.  In addition, both the Veteran and his wife conceded that the Veteran lost his job at the discount retailer due to reasons unrelated to his service-connected asbestosis. 

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a heart condition (congestive heart failure), to include as secondary to a service connected disability, is denied.

Entitlement to an increased disability rating in excess of 60 percent for asbestosis is denied.


[CONTINUED ON NEXT PAGE]

A total disability rating based on individual unemployability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


